Citation Nr: 0511964	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  00-18 594A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel
INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served in the Army from September 1944 to January 1946.  The 
veteran died in May 1994.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2000 decision 
by the Winston-Salem, North Carolina Regional Office (RO) of 
the Department of Veterans Affairs (VA), which found that new 
and material evidence had not been received to reopen a claim 
of service connection for the cause of the veteran's death.  
In October 2002, a hearing was held before the undersigned.  
In April 2003, the Board reopened the claim, and undertook 
additional development on the matter of entitlement to 
service connection for the cause of the veteran's death under 
a regulation then in effect.  In November 2003 the Board 
remanded the case for RO initial consideration of the 
additional evidence received.  In August 2004 the case was 
again remanded, essentially for due process purposes.  


FINDINGS OF FACT

1.  The veteran died in May 1994 at the age of 67; 
respiratory failure due to or as a consequence of 
interstitial lung disease was certified as the cause of his 
death on his initial death certificate; a supplemental report 
dated in August 1997 identified the cause of his death by 
cardiopulmonary arrest as due to ischemic heart disease, due 
to or as a consequence of interstitial lung disease.  

2.  Interstitial lung disease and ischemic heart disease were 
not manifested in service, heart disease was not manifested 
within one year after the veteran's discharge from service, 
and the disabilities identified as causing the veteran's 
death are not shown to have been related to his service.

3.  During his lifetime the veteran established service 
connection for residuals of rheumatic fever; the disability 
was later re-characterized as neuro-circulatory asthenia, and 
is not shown to have been a factor in causing, or 
contributing to cause, the veteran's death.  

4.  The veteran's death was not caused by a service-connected 
disability; a service-connected disability did not materially 
contribute to cause or hasten his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§  1110, 1112, 1113, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  The Board finds that the mandates of the VCAA 
are met.  

As noted, the claim was reopened and considered on the 
merits.  The appellant was advised of VA's duties to notify 
and assist in the development of the claim.  A letter from 
the RO in September 2004 informed the appellant of her and 
VA's responsibilities in claims development, and specifically 
informed her of the type of evidence that was needed to 
establish this claim.  The March 2004 letter, the June 2000 
rating decision, the August 2000 statement of the case (SOC), 
subsequent decisions by the RO and the Board, numerous 
supplemental statements of the case (SSOCs) (with the most 
recent in January 2005), the April 2003 development 
memorandum, and the Board Remands in November 2003 and August 
2004, all notified the appellant of applicable laws and 
regulations, of what the evidence showed, and why her claim 
was denied.  While notice did not precede the initial rating 
decision in this matter (obviously, as the decision preceded 
the VCAA), the claim was readjudicated after substantially 
full notice was given.  The appellant has had ample 
opportunity to respond, and is not prejudiced by any notice 
timing defect.  

Regarding notice content, the appellant was advised verbatim 
in the September 2004 letter to submit everything she had 
pertinent to her claim.  Via this letter and prior VA 
correspondence she was asked to identify or submit any 
additional medical evidence which may support the claim, 
advised of the type of evidence she needed to submit to 
establish her claim, and asked to assist in obtaining any 
outstanding medical records or any other evidence or 
information supporting this claim.  She is not prejudiced by 
the Board's proceeding without any further notice; she has 
been notified of everything necessary. 

Regarding the duty to assist, the RO obtained service medical 
records, as well as records of post-service medical treatment 
the veteran received.  In April 2003 the Board sought 
additional records from a specified health care provider, Dr. 
CGB.  These records were obtained.  Additionally, VA had the 
veteran's claims file reviewed by a physician who provided an 
April 2004 opinion as to whether there was a relationship 
between the cause of the veteran's death and his service.  In 
the August 2004 remand, the Board directed the RO to ensure 
compliance with all notice and assistance requirements set 
forth in the VCAA.  This has been done.  The appellant has 
not identified any pertinent evidence outstanding.  There is 
nothing further for VA to do to assist her.  VA's notice and 
assistance obligations are met.  The appellant is not 
prejudiced by the Board's proceeding with appellate review.


II.  Factual Background

Service medical records reveal that the veteran was 
hospitalized in July 1945 for rheumatic fever.  
Electrocardiograms (EKGs) in July and August 1945 were 
normal.  An August 1945 progress note shows that a systolic 
murmur was heard just medial to and above the left nipple.  
It was noted that the murmur was difficult to hear and 
disappeared after exercise.  Chest X-rays were normal and the 
heart was not enlarged.  An August 1945 clinical record noted 
complaints of pain in the region of the heart, a fast-beating 
heart, and the fact that the veteran's breath was "cut off" 
at times.  It was noted that the veteran's heart was rapid 
and overactive.  The examiner stated "I can hear only a 
slight cardiorespiratory systolic blow along the left 
border."  The impression was rheumatic fever.  The report of 
an August 1945 physical examination noted that the veteran's 
lungs were clear and his vascular system was normal.  
Examination of the heart revealed an apical impulse at 
"MCL" and regular rhythm.  Findings included a mild apical 
systolic murmur, disappearing on inspiration.  Progress notes 
from August 1945 to October 1945 show ongoing treatment for 
rheumatic fever.  A rapid pulse was noted in September 1945, 
and a minor heart murmur was noted in October 1945.  A 
January 1946 progress note indicates there was no evidence of 
shortness of breath or general weakness on moderate physical 
activity.  Physical examination was entirely negative.  A 
January 1946 Certificate for Disability for Discharge 
indicated that the veteran was unfit for service because of 
rheumatic fever involving numerous joints.  

A March 1946 rating decision granted service connection and a 
50 percent rating for rheumatic fever.

The report of a July 1946 VA heart examination noted a 
history of pain at irregular intervals over the 
"precordium" beginning in July 1945.  Some dyspnea on 
exertion was reported.  Physical examination revealed no 
murmurs or accentuations heard and a regular, rapid heart 
rate.  Thrills, venous engorgement, hepatomegaly, and ankle 
edema were not present.  The diagnosis was neurocirculatory 
asthenia, moderate, and no organic heart disease found.  An 
EKG was interpreted as normal.

An August 1946 rating action noted that residuals of 
rheumatic fever were not found on last examination, and that 
the veteran's condition was now diagnosed as neurocirculatory 
asthenia, moderate.  The disability was rated as such, and 
the rating was reduced to 10 percent.

In a March 1950 letter, WCS, MD, indicated that the veteran 
was examined in March 1950 with complaints of pain in the 
chest and joints, fever, and general malaise.  Physical 
examination revealed a temperature of 101 degrees, a pulse of 
120, and a hyperactive heart.  The impression was that the 
veteran had an acute exacerbation of an old rheumatic 
infection.  

On March 1950 VA examination, complaints of increased aching 
in the joints, shortness of breath on exertion and a cramping 
feeling about the heart were noted.  The examiner reviewed 
the veteran's past medical history of rheumatic fever, and 
his reports of recurring attacks of the above symptoms since 
its onset.  Physical examination revealed the veteran's chest 
was clear to percussion and auscultation.  There was no 
significant sign of murmurs.  The diagnosis was rheumatic 
fever, mild, active.  A March 1950 EKG was interpreted as 
showing sinus tachycardia, otherwise no EKG evidence of 
myocardial damage.  February 1950 Chest X-rays showed the 
heart and aorta were normal, and that the lungs were clear.

The veteran was hospitalized at a VA facility in February and 
March 1955.  He reported a history of problems in service 
including rheumatic fever and rheumatic heart disease.  He 
noted ongoing attacks of a rapid heart rate, chest pains, 
shortness of breath, and weakness.  The problems recurred 
nearly every spring.  He noted he was unable to do heavy work 
because of dyspnea.  Physical examination revealed that the 
veteran's lungs were clear to auscultation and percussion.  
His pulse rate was 110 and regular.  Apical impulse was not 
palpable.  The heart sounded normal.  EKG's showed no 
evidence of cardiac damage, although some tachycardia was 
noted.  The heart was not enlarged, and the veteran was 
asymptomatic throughout most of his hospital stay.  The final 
diagnosis was acute diffuse upper respiratory infection. 

An August 1955 letter from JCB, MD, indicates that the 
veteran was treated for a heart condition at the Onslow 
Hospital in February 1955 and at a VA hospital in March 1955.  
He saw veteran at the intervals since his hospitalization; 
the veteran had a pulse rate of 110.  It was requested that 
the veteran be given light work, if possible.  

A March 1987 discharge summary indicates that the veteran was 
hospitalized following an episode of oppressive retrosternal 
discomfort.  Physical examination revealed a blood pressure 
of 200/84.  The lungs were clear, and examination of the 
heart was unremarkable.  Chest X-rays revealed minimal 
interstitial changes in both lungs compatible with either 
pulmonary edema or chronic interstitial change.  A resting 
MUGA scan revealed an ejection fraction of 65% and there was 
left ventricular dilation.  No segmental abnormalities were 
noted.  An EKG was interpreted as "suggestive positive in 
the inferoapical leads and also lead 1 and AVL".  Thallium 
images suggested diminished perfusion of the high 
posterolateral wall.  Additional findings were considered 
consistent with anterolateral ischemia.  The diagnoses 
included myocardial ischemia, diabetes, and rheumatoid 
arthritis.

In an August 1987 letter, RPH, MD, reported that he had 
treated the veteran for rheumatoid arthritis that first 
became symptomatic in 1973.  He also noted that the veteran 
developed clinical ischemic heart disease and was 
hospitalized at the Craven County Hospital in March 1987 
following a bout of myocardial ischemia.  The veteran was on 
medications including nitroglycerin as needed.  He continued 
to have retrosternal pain on occasion, associated with 
physical activity.  He was also bothered by fatigue and some 
exertional dyspnea, without objective evidence of congestive 
heart failure.  The doctor indicated that the veteran was 
totally and permanently disabled due to rheumatoid disease 
and angina.     

Private records showed treatment for angina, diabetes, and 
rheumatoid arthritis from January 1988 to January 1989.

On VA examination in May 1990, the examiner noted ongoing 
symptoms of chest pain frequently relieved by Nitroglycerin.  
Physical examination revealed a regular heart rate of 100 
beats per minute.  No murmurs were heard.  On 
neuropsychiatric examination it was noted that nerve 
circulatory asthenia was service-connected.  The diagnosis 
was no psychiatric disorder found.  Chest X-rays revealed 
chronic changes in the lungs, normal heart and vascular 
system, and normal pleural spaces.  The diagnoses included 
angina pectoris, no other evidence found of residuals of 
rheumatic fever, chronic lung disease by chest X-rays, and 
rheumatoid arthritis in both hands.  

September 1991 private echocardiography revealed chronic 
obstructive pulmonary disease (COPD) and ischemic heart 
disease.  The interpreting doctor indicated that the left 
ventricle appeared to be at the upper limits of normal in 
size to perhaps minimally enlarged.  The left ventricle wall 
thicknesses were slightly increased, but subjectively the 
veteran did not appear to have LDH.  The mid and basal 
segments of the inferior wall and posterior septum appeared 
mildly hypokinetic.  The left atrium appeared mildly 
enlarged.  The right ventricle and right atrium appeared 
normal in size.  The aortic root appeared normal.  The 
tricuspid and pulmonic valves appeared normal.  Pericardial 
echoes were unremarkable.  Color flow mapping revealed no 
significant MR, AI, TR, or PI.  Findings were considered 
consistent with pulmonary hypertension.

Private medical records show that the veteran was treated by 
CB, MD, from October 1992 through March 1994, for numerous 
problems including rheumatoid arthritis, end stage 
progressive interstitial lung disease (thought to be related 
to rheumatoid lung disease or asbestosis), insulin dependent 
diabetes mellitus, and ischemic heart disease.  The records 
show a deterioration in the veteran's condition.  Oxygen was 
prescribed.  

The veteran's death certificate shows that he died at his 
residence, on May 2, 1994, at the age of 67.  The immediate 
cause of death listed was respiratory failure; interstitial 
lung disease was listed as the underlying cause.  The 
certificate was signed by CB, MD.

In her August 1994 claim for benefits, the appellant 
indicated that the veteran had consistent problems breathing 
since his discharge from the Army.

In an April 1996 letter, Dr. CB indicated that the veteran 
was her patient from October 1992 until he died in May 1994.  
She noted that his medical problems included end-stage 
interstitial lung disease, rheumatoid arthritis, ischemic 
heart disease, and insulin dependent diabetes mellitus.  She 
reported that on the date of his death, the veteran was more 
short of breath than usual.  It was recommended that he be 
taken to the emergency room for evaluation.  He told his wife 
he was having chest pain; she gave him sublingual 
Nitroglycerin, which eased the chest discomfort.  He was 
placed in a car and taken to the emergency room, but died en 
route.  Dr. CB noted that there was no autopsy because the 
veteran had end-stage lung disease.  She also stated that 
after talking with his wife, it appears that he may well have 
died from a cardiac arrest rather than from primary 
respiratory arrest.  She admitted that it was impossible to 
sort out the exact nature of his demise, since it was nearly 
two years after his death.  She concluded that based on the 
history the appellant gave her, it would be more suggestive 
of cardiac rather than respiratory failure.

In August 1997, Dr. CB signed a Supplemental Report of Cause 
of Death, which was added to the veteran's death certificate 
and indicated that the immediate cause of the veteran's death 
by cardiopulmonary arrest was ischemic heart disease, and 
that interstitial lung disease was an underlying causes.

In a July 1998 statement, the appellant asserted that the 
veteran's rheumatic fever in service left him with a heart 
murmur and a very fast heart beat.  

In July 1998, a medical record showing the veteran's 
treatment on May 2, 1994, was added to the claims file.  It 
shows that the veteran was found not breathing, and that the 
family on the scene indicated he had stopped breathing about 
15 to 20 minutes earlier.  They reported that he had been 
complaining of shortness of breath and that he had asbestos 
on his lungs.  The assessment was cardiopulmonary arrest 
secondary to respiratory distress.

In an August 1999 letter, Dr. CB listed the veteran's medical 
problems as including the following: end stage interstitial 
lung disease initially shown on pulmonary evaluation in 
November 1987 and believed secondary to rheumatoid lung 
disease and/or asbestosis; arteriosclerotic cardiovascular 
disease diagnosed in March 1987; longstanding rheumatoid 
arthritis, with initial evidence in 1971; and rheumatic heart 
disease.  She noted that he was initially hospitalized in 
service (in 1945) for rheumatic heart disease with 
tonsillitis/peritonsillar abscess and multiple joint 
involvement, and that he had recurrent bouts of rheumatoid 
arthritis in 1950 and perhaps again in 1955.  She also noted 
that he had service-connected disability secondary to his 
rheumatic fever and neurocirculatory asthenia, and that he 
was documented to have rheumatic fever in 1945, was 
hospitalized for this condition, had recurrent and 
intermittent joint pain over the next 10 years, was followed 
at New Bern Internal Medicine, and had recurring difficulties 
with cardiopulmonary disease.  She acknowledged that it was 
true that the veteran's rheumatoid arthritis, diabetes 
mellitus, end-stage interstitial disease, and 
arteriosclerotic cardiovascular disease were not directly 
related to his previous history of rheumatic fever.  She 
asserted that the veteran's rheumatic fever had a substantial 
effect on his young adult life and indirectly influenced the 
remainder of his life and his subsequent overall health.  She 
concluded with the following statement: "His death was a 
combination of many medical problems and certainly could have 
been partially attributed to his previous history of 
rheumatic fever."

With her September 2000 VA Form 9, the appellant submitted 
two lay statements that essentially described the veteran's 
post service disability and attested that he had rheumatic 
fever in service.

At the October 2002 hearing, the appellant testified that the 
veteran did not have heart problems prior to service, but did 
have heart problems immediately after discharge.  She 
asserted that the veteran's heart problems were caused by his 
rheumatic fever in service.  She indicated that soon after 
service, the veteran was seen by Dr. JCB for a rapid heart 
rate and a murmur.  She noted that he was given 
Nitroglycerin.  She stated that the veteran had these 
problems from the first day after service until the day he 
died.  She described the circumstances of his death.  

A VA physician reviewed the veteran's claims file and in an 
April 2004 report stated that, in his medical opinion, "the 
veteran's cause of death 'Cardiopulmonary arrest with 
underlying Ischemic cardiac disease and Interstitial lung 
disease' was 'NOT AS LEAST AS LIKELY AS NOT' due his service 
connected Neurosis or alleged Rheumatic fever while he was in 
service."  It was noted that the medical reports prior to 
the veteran's death showed he suffered from severe end stage 
interstitial lung disease, atherosclerotic heart disease, 
insulin dependent diabetes mellitus, and longstanding 
rheumatoid arthritis.  These conditions had no direct 
relation to his alleged prior rheumatic fever or to his 
neurosis, neurocirculatory asthenia.  It was considered 
significant that there was no evidence of any valvular 
cardiac disease on the September 1991 echocardiography 
report.  




III.  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and arthritis or 
certain cardiovascular disorders become manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The United States 
Court of Appeals for the Federal Circuit has held that when a 
claimed disorder is not included as a presumptive disorder, 
direct service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed.  Cir. 1994).  

To warrant service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  See 38 C.F.R. § 3.312(b).

During service the veteran had rheumatic fever, and service 
connection for the residuals of rheumatic fever was 
established in March 1946.  When no residuals of rheumatic 
fever were found on VA examination in July 1946, the 
veteran's service-connected entity was diagnosed (and rated) 
as neurocirculatory asthenia (manifested by a rapid heart 
rate and chest pain).  This was the only disability for which 
service connection was established during the veteran's 
lifetime.  There is no medical evidence of record relating 
the veteran's death to service-connected neurocirculatory 
asthenia.  

The appellant contends that evidence of a mild apical 
systolic murmur noted during service indicated that the 
veteran's rheumatic fever had caused rheumatic heart disease, 
which contributed to the cause of his death.  The only 
medical evidence supporting that contention even tangentially 
is an August 1999 letter from Dr. CB, the physician who 
treated the veteran prior to his death.  Dr. CB listed the 
veteran's medical problems as including rheumatic heart 
disease, and noted that he was hospitalized during service 
for rheumatic heart disease.  She admitted that the veteran's 
end stage interstitial lung disease and arteriosclerotic 
cardiovascular disease were not directly related to his 
history of rheumatic fever, but stated that his death was a 
combination of many medical problems and certainly could have 
been partially attributed to his previous history of 
rheumatic fever.  She provides no medical basis for this 
assertion.

The file contains a great deal of medical evidence that 
stands against the appellant's contentions.  While service 
medical records show that the veteran was hospitalized for 
rheumatic fever, and that a mild apical systolic murmur was 
noted during service, there is no competent (medical) 
evidence of record to the effect that his rheumatic fever 
caused rheumatic heart disease or any other cardiac 
pathology.  The veteran's January 1946 Certificate of 
Disability for Discharge indicated that he was unfit for 
service because of rheumatic fever involving numerous joints 
(essentially orthopedic disability).  No cardiac pathology 
was identified.  On VA heart examination in July 1946, no 
heart disease was found; an EKG was normal, and symptoms of 
chest pain and a rapid heart rate were attributed to 
neurocirculatory asthenia.  On VA examination in March 1950, 
there was no sign of murmurs and no EKG evidence of 
myocardial damage.  While a narrative summary of a VA 
hospitalization in February and March 1955 notes that the 
veteran was hospitalized during service with a diagnosis of 
rheumatic fever and rheumatic heart disease, significantly, 
the contemporaneous records showed otherwise.  The physician 
who signed this narrative summary found no apical impulse on 
physical examination and noted that EKGs in February and 
March 1955 did not show any cardiac damage.  While heart 
problems such as myocardial ischemia, ischemic heart, and 
angina were diagnosed in 1987, these conditions were not 
shown by any medical evidence to be related to the veteran's 
inservice rheumatic fever or any other aspect of service.  On 
VA examination in May 1990, the examiner found angina, but no 
murmurs and no residuals of rheumatic fever.  September 
echocardiography revealed that tricuspid and pulmonic valves 
appeared normal.  Finally, and most persuasive, is the April 
2004 report from the VA physician who reviewed the claims 
file including the reports from Dr. CB.  This physician 
stated that in his medical opinion, "the veteran's cause of 
death 'Cardiopulmonary arrest with underlying Ischemic 
cardiac disease and Interstitial lung disease' was 'NOT AS 
LEAST AS LIKELY AS NOT' due his service connected neurosis or 
alleged rheumatic fever while he was in service."  The VA 
physician concluded that the veteran's severe end-stage 
interstitial lung disease, atherosclerotic heart disease, 
insulin dependent diabetes mellitus, and longstanding 
rheumatoid arthritis had no direct relation to his prior 
rheumatic fever or to his neurocirculatory asthenia.  In 
support he cited that there was no evidence of valvular 
cardiac disease on September 1991 echocardiography.  

The preponderance of the evidence establishes that the 
veteran did not have rheumatic heart disease in service, and 
did not have cardiac pathology from his rheumatic fever in 
service.  Regarding the August 1999 statement by Dr. CB to 
the effect that the veteran's death could have been partially 
attributed to his previous history of rheumatic fever, it is 
significant that this opinion is given in terms of 
speculation (could have been) rather than certitude, and is 
not supported by the overall record.

On the other hand, the April 2004 VA physician's opinion 
merits substantial probative weight.  The physician had the 
benefit of a review of the veteran's entire claims file, 
including the reports by Dr. CB.  In finding that there was 
no nexus between the veteran's rheumatic fever and the 
conditions that caused his death the physician specifically 
pointed to the lack of any evidence of valvular cardiac 
disease on the September 1991 echocardiography report, and 
expressed the opinion in terms of certainty, i.e., Not as 
likely as not.  

The identified causes of the veteran's death in May 1994 were 
respiratory failure, cardiopulmonary arrest, ischemic heart 
disease, and interstitial lung disease.  The conditions that 
led to his death were not manifested during service (and 
heart disease was not manifested in the first postservice 
year).  While he had heart-related symptoms from his 
neurocirculatory asthenia (including a rapid heart rate, 
tachycardia, and chest pains), ischemic heart disease and 
interstitial lung disease that led to his death were not 
diagnosed until 1987.  No physician (including Dr. CB) has 
related the interstitial lung disease or ischemic heart 
disease to the veteran's service-connected neurocirculatory 
asthenia, his rheumatic fever in service, or to any other 
aspect of service.  Notably, both the VA staff physician (in 
the April 2004 report) and Dr. CB, the veteran's treating 
physician (in her August 1999 letter) indicated that 
veteran's interstitial lung disease and cardiovascular 
disease were not related to his rheumatic fever in service. 

Finally, there is no competent evidence that the veteran's 
service-connected neurocirculatory asthenia was in any way a 
factor in contributing to cause or hastening his death.

The preponderance of the evidence is against a finding that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of the veteran's death.  
Consequently, service connection for the cause of his death 
must be denied.





ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


